DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “by means” is not clear, what it refers to.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-3, 5-9, 16-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Sham (2017/0149035).
 	Sham in figures 4-7, disclose an electric vehicle comprising a battery (101) in an underfloor arrangement. The battery being arranged in a battery space that is delimited by body members or sills (302) of a body or a chassis (300). The battery space being delimited at a bottom side of the electric vehicle by a protective plate (105). The battery has at least one connection element (4011, figure 4) at least on a side oriented toward one of the body members. The body member having at least one recess (not number, see figure 4), in which the connection element is arranged (figure 5).
 	Regarding claim 2, Sham disclose the battery, which is a traction battery.
 	Regarding claim 3, Sham in figures 4-5, disclose the recess in the body member, which is open downward on the electric vehicle (before the protective plate cover a bottom side}.
 	Regarding claim 5, Sham in figure 5, disclose the body members of the body surround the battery space toward a top, both sides, a front and a rear of the body,
 	Regarding claim 6, Sham in figure 5, disclose the protective plate, which is secured both to the body and to the connection element by a fastener (303).

 	Regarding claim 8, Sham in figure 4-5, disclose the body, the at least one connection element and the protective plate form a Faraday cage (the protective plate is made of conductive material that block electromagnetic radiation around the battery).
 	Regarding claim 9, Sham in figure 5, disclose the body, the at least one connection element and the protective plate together seal off the battery space.
 	Regarding claim 16, Sham in figures 4-7, disclose the al least one recess comprising plural recesses in the body members, and the al least one connection element comprises plural connection elements arranged respectively in the plural recesses (as show in figure 4, with the recess on both sides).
 	Regarding claim 17, Sham in figures 4-5, disclose the plural recesses comprising a front recess formed in a front body member in front of the battery and a rear recess formed in a rear body member behind the battery.
 	Regarding claim 18, Sham in figures 4-5, disclose the recess, which is formed in a front body member in front of the battery or in a rear body member behind the battery.
  	Regarding claim 19, Sham in figures 4-7, disclose the connection element consists substantially of plastic or metal, apart from a direct connection region 
 	Regarding claim 20, Sham in figure 4, disclose the at least one connection element and the battery form an assembly unit (after sealing between the body and the protective plate with the at least one connection element, which form an assembly unit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Sham as applied to claim 1 above, and further in view of Barth et al. (2017/0153281).
 	Sham disclose the connection element, but fail to show the connection element has a low-voltage connection that leads to a battery control unit,
 	Barth et al. in figures 1-2, disclose a connection between a low-voltage supply and a battery (2) comprising a low-voltage network (1), a high-voltage network (6), a battery control unit (9). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sham by further comprising the low-voltage supply disclosed by Barth et al. in order to exchange electrical power between the high-voltage and the low-voltage.
 	Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Sham as applied to claim 1 above, and further in view of Adachi (9,359,742).
 	Sham disclose the connection element, but fail to show a cooling medium.
 	Adachi in figures 1-19, disclose a vehicle comprising batteries or power storage cells (40), flow passages (45, 55). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sham by further comprising the flow passages disclosed by Adachi in order to cool the battery.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618